DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/10/2021 has been entered.
 Response to Amendment
The amendment filed 12/10/2021 has been entered. Applicant has amended claims 1, 4-8. 10, 11, 14-18, and 20. Claims 21 and 22 have been added. Applicant has cancelled claims 3 and 13. Claims 1-2, 4-12, and 14-22 are currently pending in the instant application. Applicant’s amendments have overcome each and every claim objection previously set forth in the Final Office Action mailed 09/03/2021.
Response to Arguments
Applicant’s arguments, see pages 8-13, filed 12/10/2021, with respect to the rejection(s) of claim(s) 1, 11, and 18 under 35 U.S.C. 102 (a)(1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Applicant’s amendments to claims 1, 11, and 18.
	Regarding removably support…

	Regarding the slots…
	Applicant argues that the arrangement of Bowe does not allow locking of the shaft to other locations in the slots. 
	The examiner respectfully disagrees, as the claim recites that the locking mechanism is configured to hold the engagement member anywhere from the first end to the second end within the slots. The claim does not recite that the shaft is locked within a specific location within the slots. The word hold does not make the engagement member immovable. Therefore Bowe teaches the limitation seen in claim 11. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 11, 14, 15, 16, 17, and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Publication No. 2002/0165484 to Bowe et al. (hereinafter "Bowe").
Regarding claim 11, Bowe discloses in Fig. 5 an apparatus comprising: a frame (See Examiner’s annotated Fig. 4) including a pair of spaced apart slots (Fig. 4 - slots 54 and 70, wherein the slots include a first end and a second end (See examiner’s annotated Fig.4); a support mechanism attached to the frame (see examiner’s annotated Fig. 5, similarly for slot 70) and configured to hold thereon an endoscope handle  (Fig. 4 - handle 10) having an angulation lever (Fig. 4 - knob connecting bar 88); and an angulation lever engagement mechanism (Fig. 4 - controller 22) configured to prevent the angulation lever of the endoscope handle from returning to a neutral position (see [0011] - In the locked position, at least one of the steering controller protrusions and recesses is engaged with at least one of the shell housing protrusions or recesses. In the free position, the steering controller protrusions and recesses are disengaged from the shell housing protrusions and recesses and the steering controller is manipulable to adjust tension to the least one steering tendon; see[0036]-[0041]), the angulation lever engagement mechanism including: an engagement member configured to be slidably received within the slots (Fig. 4 - steering disk 76)and configured to engage the angulation lever of the endoscope handle at a position corresponding to a selected deflection of a distal tip of an endoscope (see [0041] -the deflection of the distal-end region 24 of the catheter shaft 14 and locking the steering controller 22 in the selected position can be accomplished); and a locking mechanism (Fig. 4 – knob 32; [0032]- a center hole 108 on the steering disk 76 is keyed to the shaft portion 102 of the knob 32 so that turning the knob causes the steering disk to rotate; see[0036]- the teeth 132 on the steering disk 76 can be disengaged (FIG. 6b) from the teeth 134 in the steering disk housing 50 by pushing the knob) is configured to hold the engagement member in place anywhere from the first end to the second end ([0039]- As the compression spring 80 (FIG. 5) biases the spacer 78, the spacer causes the shaft 102 to translate with it, which in turn causes the steering disk 76 to translate and to reengage with the teeth 134 in the steering disk housing 50) within the slots ([0041]- The operator moves his thumb inward… then moves the connecting bar 88 in the clockwise or counterclockwise direction with his same thumb… The operator may then slowly release his thumb from the connecting bar 88 to allow the spring to drive the locking teeth 132 on the steering disk 76).

    PNG
    media_image1.png
    358
    753
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    246
    558
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    246
    385
    media_image3.png
    Greyscale

Regarding claim 14, Bowe discloses the claimed invention as discussed above concerning Claim 11, and Bowe further discloses wherein the an engagement member includes a bar member configured to prevent the angulation lever of the endoscope handle from returning to a neutral position (Fig. 6a - shaft 102).
Regarding claim 15, Bowe discloses the claimed invention as discussed above concerning Claim 11, and Bowe further discloses wherein the bar member is further configured to abut the angulation lever of the endoscope handle (Fig. 5; The examiner notes that the definition of “abut” is to terminate at a point of contact (Merriam Webster dictionary). The point of contact is the circled area in examiner’s annotated Fig. 5).

    PNG
    media_image4.png
    375
    376
    media_image4.png
    Greyscale

Regarding claim 16 Bowe discloses the claimed invention as discussed above concerning claim 11, and Bowe further discloses wherein the an engagement member includes a bar member configured to prevent travel of the angulation lever of the endoscope handle (Fig. 6A- shaft 102; see [0031] - the shaft portion 94 of the knob disk hub 84 mates … to the shaft portion 96 of the knob disk shaft 86, thus forming a single shaft 102).
Regarding claim 17, Bowe discloses the claimed invention as discussed above concerning Claim 16, and Bowe further discloses wherein the bar member defines therein a notch that is configured to receive therein the angulation lever of the endoscope handle (see examiner’s annotated Fig. 4). 

    PNG
    media_image5.png
    449
    525
    media_image5.png
    Greyscale


Regarding claim 22, modified Bowe teaches the apparatus of Claim 11, and Bowe further discloses wherein the locking mechanism includes: a bar slidably receivable within the slots (Fig. 6A- shaft 102; [0036]- the shaft 102 translates within the slots 54, 70); a stop member attachable to a first end of the bar(Fig. 4 -  steering disk 76); and a knob rotatably receivable to a second end of the bar and configured to make contact with an outer surface of a first section of the frame including one of the slots and be tightenable to draw the stop member against an outer surface of a second section of the frame including the other one of the slots, thereby locking the engagement member to the frame anywhere between the first end and the second end of the slots (Fig. 4; see [0006]- an additional knob attached to the steering controller is used to lock the displacement of the steering tendon at its present position. This knob is used to tighten the steering controller against a friction plate within the handle housing until the resulting friction is sufficient to prevent the steering controller from moving from its present position).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4-10, 12, and 18- 21 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2002/0165484 to Bowe et al. (hereinafter "Bowe") in view of  U.S. Publication No. 2010/0312055 to Konstorum.
Regarding claim 1, Bowe discloses in Fig. 4 an apparatus comprising:
a frame (See Examiner’s annotated Fig. 4) including a pair of spaced apart slots (Fig. 4 - slots 54 and 70); 
a support mechanism attached to the frame (see examiner’s annotated Fig. 5) and configured to support an endoscope handle (Fig. 4 - handle 10) having an angulation lever (Fig. 4 - knob connecting bar 88); and 
an angulation lever engagement mechanism (Fig. 4 - controller 22) configured to be slidably received within the slots (Fig. 4) and configured to prevent the angulation lever of the endoscope handle from returning to a neutral position (Fig. 4 - shaft portions 94, 96 and steering disk 76; see [0011] - In the locked position, at least one of the steering controller protrusions and recesses is engaged with at least one of the shell housing protrusions or recesses. In the free position, the steering controller protrusions and recesses are disengaged from the shell housing protrusions and recesses and the steering controller is manipulable to adjust tension to the least one steering tendon; see[0036]-[0041]).

    PNG
    media_image2.png
    246
    558
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    246
    385
    media_image3.png
    Greyscale

Bowe does not expressly teach a support mechanism attached to the frame and configured to removably support an endoscope handle.
However, Konstorum teaches of an analogous endoscopic apparatus including a support mechanism attached to the frame and configured to removably support an endoscope handle (Fig. 10- screws 72).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus of Bowe to utilize a support mechanism attached to the frame and configured to removably support an endoscope handle, as taught by Konstorum. It would have been advantageous to make the combination in order to connect the lever assembly to the handle ([0044] of Konstorum).
The modified device of Bowe in view of Konstorum will hereinafter be referred to as modified Bowe.
Regarding claim 2, modified Bowe discloses the claimed invention as discussed above concerning Claim 1, and Bowe further discloses wherein the support mechanism includes at least two support members (see examiner’s annotated Fig. 5).

    PNG
    media_image3.png
    246
    385
    media_image3.png
    Greyscale


Regarding claim 4,  modified Bowe discloses the apparatus of Claim 1, and Bowe further discloses wherein the angulation lever engagement mechanism includes: an engagement (Fig. 4 - single shaft 102; see [0031]-[0032]); and 
	a locking mechanism configured to lock the engagement member (Fig. 4 – knob 32; [0032]- a center hole 108 on the steering disk 76 is keyed to the shaft portion 102 of the knob 32 so that turning the knob causes the steering disk to rotate; see[0036]- the teeth 132 on the steering disk 76 can be disengaged (FIG. 6b) from the teeth 134 in the steering disk housing 50 by pushing the knob) at a desired position within the slots ([0038]- the knob connecting bar 88 can be rotated clockwise or counterclockwise about the shaft 102, thus rotating the steering disk and pulling one of the steering tendons 18, 20 to cause the profile of the distal-end region 24 (FIG. 1) of the catheter shaft 14 to change) that corresponds to a selected deflection of a distal tip of an endoscope (see [0041]- the deflection of the distal-end region 24 of the catheter shaft 14 and locking the steering controller 22 in the selected position can be accomplished).
Regarding claim 5, modified Bowe teaches the claimed invention as discussed above concerning Claim 4, and Bowe further discloses wherein the engagement member includes a bar member configured to prevent the angulation lever of the endoscope handle from returning to a neutral position (Fig. 6A- shaft 102; see [0031] - the shaft portion 94 of the knob disk hub 84 mates … to the shaft portion 96 of the knob disk shaft 86, thus forming a single shaft 102).
Regarding claim 6, modified Bowe discloses the claimed invention as discussed above concerning Claim 5, and Bowe further discloses wherein the bar member is further configured to abut the angulation lever of the endoscope handle (Fig. 5; The examiner notes that the definition of “abut” is to terminate at a point of contact (Merriam Webster dictionary). The point of contact is the circled area in examiner’s annotated Fig. 5).

    PNG
    media_image4.png
    375
    376
    media_image4.png
    Greyscale

Regarding claim 7, modified Bowe discloses the claimed invention as discussed above concerning Claim 4, and Bowe further discloses wherein the engagement member includes a bar member (Fig. 6A- shaft 102) configured to prevent travel of the angulation lever of the endoscope handle ([0032]- a center hole 108 on the steering disk 76 is keyed to the shaft portion 102 of the knob 32 so that turning the knob causes the steering disk to rotate; see[0036]- the teeth 132 on the steering disk 76 can be disengaged (FIG. 6b) from the teeth 134 in the steering disk housing 50 by pushing the knob) at a desired position within the slots ([0041]- The operator moves his thumb inward… then moves the connecting bar 88 in the clockwise or counterclockwise direction with his same thumb… The operator may then slowly release his thumb from the connecting bar 88 to allow the spring to drive the locking teeth 132 on the steering disk 76).
Regarding claim 8, Bowe discloses the claimed invention as discussed above concerning Claim 7, and Bowe further discloses wherein the bar member defines therein a notch that is configured to receive therein the angulation lever of the endoscope handle (see examiner’s annotated Fig. 4). 

    PNG
    media_image5.png
    449
    525
    media_image5.png
    Greyscale

 Regarding claim 9, Bowe discloses the claimed invention as discussed above concerning claim 8, and Bowe further discloses wherein the locking mechanism is configured to hold the engagement member in place against the frame ([0032] - a center hole 108 on the steering disk 76 is keyed to the shaft portion 102 of the knob 32 so that turning the knob causes the steering disk to rotate… [0036]- the shaft 102 translates within the slots 54, 70).
Regarding claim 10, Bowe discloses the claimed invention as discussed above concerning Claim 7, and Bowe further discloses wherein the locking mechanism is integrated with the engagement member (Figs. 4-5) and is configured to frictionally engage a portion of the endoscope handle (Fig. 4 - disk housing shell 40)
Regarding claim 12, modified Bowe discloses the claimed invention as discussed above concerning Claim 1, and Bowe further discloses wherein the support mechanism includes at least two support members (see examiner’s annotated Fig. 5).
Regarding claim 18, Bowe discloses in Fig. 4 an apparatus comprising: a frame (See Examiner’s annotated Fig. 4)  including a pair of spaced apart slots (Fig. 4 - slots 54 and 70); a support mechanism attached to the frame (see examiner’s annotated Fig. 5)and configured to support an endoscope handle (Fig. 4 - handle 10) having an angulation lever (Fig. 4 - knob connecting bar 88); and an angulation lever engagement mechanism  (Fig. 4 - controller 22) configured to prevent travel of the angulation lever of the endoscope handle(Fig. 4 - shaft portions 94, 96 and steering disk 76; see [0011] - In the locked position, at least one of the steering controller protrusions and recesses is engaged with at least one of the shell housing protrusions or recesses. In the free position, the steering controller protrusions and recesses are disengaged from the shell housing protrusions and recesses and the steering controller is manipulable to adjust tension to the least one steering tendon; see[0036]-[0041]), the angulation lever engagement mechanism including: an engagement member configured to be slidably received within the slots ((Fig. 6A- shaft 102; see [0031] - the shaft portion 94 of the knob disk hub 84 mates … to the shaft portion 96 of the knob disk shaft 86, thus forming a single shaft 102)); and configured to receive therein the angulation lever of the endoscope handle at a position corresponding to a selected deflection of a distal tip of an endoscope (Fig. 4; see [0041]- the deflection of the distal-end region 24 of the catheter shaft 14 and locking the steering controller 22 in the selected position can be accomplished); and a locking mechanism configured to lock the engagement member in place within the slots (Fig. 4 – knob 32; [0032]- a center hole 108 on the steering disk 76 is keyed to the shaft portion 102 of the knob 32 so that turning the knob causes the steering disk to rotate; see[0036]- the teeth 132 on the steering disk 76 can be disengaged (FIG. 6b) from the teeth 134 in the steering disk housing 50 by pushing the knob), wherein the locking mechanism is integrated with the engagement member (Fig. 4 and Fig. 5).

    PNG
    media_image2.png
    246
    558
    media_image2.png
    Greyscale

Bowe does not expressly teach a support mechanism attached to the frame and configured to removably support an endoscope handle.
However, Konstorum teaches of an analogous endoscopic apparatus including a support mechanism attached to the frame and configured to removably support an endoscope handle (Fig. 10- screws 72).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus of Bowe to utilize a support mechanism attached to the frame and configured to removably support an endoscope handle, as taught by Konstorum. It would have been advantageous to make the combination in order to connect the lever assembly to the handle ([0044] of Konstorum).
The modified device of Bowe in view of Konstorum will hereinafter be referred to as modified Bowe.
Regarding claim 19, modified Bowe discloses the claimed invention as discussed above concerning Claim 1, and Bowe further discloses wherein the support mechanism includes at least two support members (see examiner’s annotated Fig. 5).

    PNG
    media_image3.png
    246
    385
    media_image3.png
    Greyscale

Regarding claim 20, modified Bowe discloses the claimed invention as discussed above concerning Claim 18, and Bowe further discloses wherein the engagement member includes a (Fig. 6a- shaft 102) that defines therein a notch that is configured to receive therein the angulation lever of the endoscope handle (see Examiner’s annotated Fig. 4).


    PNG
    media_image5.png
    449
    525
    media_image5.png
    Greyscale

Regarding claim 21, modified Bowe teaches the apparatus of Claim 5, and Bowe further discloses wherein the bar is slidably receivable within the slots (Fig. 6A- shaft 102; [0036]- the shaft 102 translates within the slots 54, 70), and wherein the locking mechanism includes: a stop member attachable to a first end of the bar (Fig. 4 -  steering disk 76); and a knob rotatably receivable to a second end of the bar and configured to make contact with an outer surface of a first section the frame including one of the slots and be tightenable to draw the stop member against an outer surface of a second section of the frame including the other one of the slots (Fig. 4; see [0006]- an additional knob attached to the steering controller is used to lock the displacement of the steering tendon at its present position. This knob is used to tighten the steering controller against a friction plate within the handle housing until the resulting friction is sufficient to prevent the steering controller from moving from its present position). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTEN A. SHARPLESS whose telephone number is (571)272-2387. The examiner can normally be reached Monday-Friday 6:00 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mike Carey can be reached on (571) 270-7235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.A.S./Examiner, Art Unit 3795


/ANH TUAN T NGUYEN/Supervisory Patent Examiner, Art Unit 3795                                                                                                                                                                                                        2/14/22